Citation Nr: 0506784	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-03 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, separate and distinct from a service-connected 
gunshot wound to the right thigh and a service-connected 
injury to the right peroneal nerve.  

2.  Entitlement to service connection for a right ankle 
disorder, separate and distinct from a service-connected 
gunshot wound to the right thigh and a service-connected 
injury to the right peroneal nerve.  

3.  Entitlement to service connection for a right toe 
disorder, separate and distinct from a service-connected 
gunshot wound to the right thigh and a service-connected 
injury to the right peroneal nerve.  

4.  Entitlement to service connection for arthritis of the 
right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
August 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1999 decision of the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for disorders of the 
right knee, right ankle, and right toe.  As to these three 
claims, the RO determined the medical evidence did not 
document the presence of these three disorders, independent 
from the already service-connected residuals of a gunshot 
wound (GSW) to the right thigh and injury to the right 
peroneal nerve.  The veteran is also appealing for service 
connection specifically for arthritis in his right ankle.  

A hearing was held at the RO in December 2004 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record. 

The claim for service connection for arthritis of the right 
ankle is being REMANDED to the RO for further development and 
consideration via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part concerning this claim.  The Board 
will go ahead and decide his other claims.
FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating the 
presence of a right knee disorder, separate and distinct from 
a service-connected gunshot wound to the right thigh and a 
service-connected injury to the right peroneal nerve.  

2.  There is no competent medical evidence demonstrating the 
presence of a right ankle disorder - except arthritis - 
separate and distinct from a service-connected gunshot wound 
to the right thigh and a service-connected injury to the 
right peroneal nerve.  

3.  There is no competent medical evidence demonstrating the 
presence of a right toe disorder, separate and distinct from 
a service-connected gunshot wound to the right thigh and a 
service-connected injury to the right peroneal nerve.  

CONCLUSIONS OF LAW

1.  A right knee disorder, separate and distinct from a 
service-connected gunshot wound to the right thigh and a 
service-connected injury to the right peroneal nerve, was not 
incurred in or aggravated by service and is not proximately 
due to or a result of those service-connected disorders.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).

2.  A right ankle disorder - except arthritis - separate 
and distinct from a 
service-connected gunshot wound to the right thigh and a 
service-connected injury to the right peroneal nerve, was not 
incurred in or aggravated by service and is not proximately 
due to or a result of those service-connected disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

3.  A right toe disorder, separate and distinct from a 
service-connected gunshot wound to the right thigh and a 
service-connected injury to the right peroneal nerve, was not 
incurred in or aggravated by service and is not proximately 
due to or a result of those service-connected disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection has been in effect and a 30 percent 
evaluation assigned, since September 1945, for residuals of a 
gunshot wound to Muscle Group XV of the right thigh.  Service 
connection has also been effect since September 1945 for 
incomplete paralysis of the right deep peroneal nerve.  
Adjustments were initially made in the percentage rating 
assigned for peroneal nerve damage, with a 20 percent 
evaluation confirmed and continued since April 1992.  

Service medical records disclose that the veteran was injured 
in action in March 1945 when he sustained a penetrating 
gunshot wound to the posterior aspect of the distal third of 
his right thigh.  X-ray examination in March 1945 showed a 
defect of the right femur indicating an incomplete fracture.  
The knee joint appeared normal.  It was determined that he 
had severe, incomplete paralysis of the right peroneal nerve 
manifested by hypesthesia of the lateral aspect of the right 
leg and dorsum of the right foot, as well as weakness of 
muscles of the right leg and foot with resultant limping 
gait.  

A VA neurologic examination was performed in January 1948.  
Findings indicated neuropathy of the right superficial 
peroneal nerve and consisted of hypesthesia along its 
innervation.  This finding was based on chronic post-
traumatic neuritis of that nerve, rather than paralysis, 
owing to the absence of involvement of the peroneus longus 
and brevis.  

A September 1959 report from a private examiner discloses 
that the veteran complained of a throbbing sensation in his 
right lower limb, including the patella, on prolonged 
standing.  The physician believed that scar tissue of the 
posteromedial aspect of the right thigh might be constricting 
the saphenous nerve and producing the veteran's symptoms.  

VA x-ray examination of the knees was performed in December 
1992.  The impression was mild degenerative change with 
cartilage space narrowing of medial compartments of the knees 
bilaterally.  

The veteran was afforded a VA examination in April 1995.  
Findings elicited right lower extremity weakness and 
decreased sensation.  Besides noting the veteran's history of 
right peroneal nerve injury, the examiner indicated there 
might also be sciatic nerve injury.  

A VA examination was performed in May 1995.  The veteran 
reported increasing pain and numbness of the right posterior 
thigh and right lower leg over the years following the 
gunshot wound in service.  He indicated he had worn a knee 
brace and an ankle brace for the past three years.  Some 
decreased motion of the knee was noted on examination.  X-ray 
examination of the right knee was unremarkable, without 
evidence of trauma or osteoarthrosis.  The diagnoses included 
pain of the right knee, with residual from injury of the 
right posterior thigh, and probable degenerative disease of 
the right knee; also, weakness of the right ankle secondary 
to the injury to the right posterior thigh, with mild 
weakness in dorsiflexion of the right ankle.  

On VA examination in July 1995, the veteran was found to have 
mild foot drop, as well as mild decrease in pin prick and 
light touch sensation in the distal right lower extremity.  
These manifestations were regarded as consistent with the old 
right peroneal nerve injury.  Several medical reports in the 
record link his foot drop to damage to the anterior tibial 
nerve (deep peroneal nerve).  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8523.  

A VA x-ray examination of the left knee was performed on 
August 19, 1996.  There were, however, no x-rays taken of the 
right knee (i.e., the one at now issue).  A report of a VA 
examination on August 19, 1996 was among the examination 
reports mentioned by the veteran's representative at the 
December 2004 personal hearing.  

A VA orthopedic examination was performed in December 1998.  
The examiner reported that the veteran's current symptoms - 
attributable to service-connected injuries - included pain 
in the right knee with occasional buckling.  The veteran 
continued to have clear-cut foot drop with inability to walk 
on his heels because of partial palsy of dorsiflexion, 
attributable to his service-connected injuries.  
The diagnoses were status post bullet injury to the right 
thigh with injury to the anterior tibial nerve and thigh 
muscles and partial fracture of the lower femur; chronic knee 
discomfort and decrease in function more likely than not 
related to the injury; right foot drop secondary to service-
connected war injury.  

A VA foot examination was performed in March 2000.  The 
examiner pointed out that a review of the claims file showed 
that conditions of the right knee, ankle and toe were 
directly related to injury to the thigh muscle and anterior 
tibial nerve. 

The veteran was afforded a VA orthopedic examination on May 
6, 2004.  He reported progressive weakness of the right leg 
over the years, eventually leading to buckling and weakness 
of the right knee.  Clinical inspection of the right lower 
extremity showed weakness of hip abduction, give-way weakness 
of the right knee, weakness of right foot dorsiflexion, 
weakness of extension of all toes, and weakness of foot 
eversion.  There was diminished sensation in the right lower 
extremity.  The examiner stated that it was at least as 
likely as not that right lower extremity pain involving the 
right knee, right ankle and right foot was attributable to 
the original injury during service.  

Another VA orthopedic examination was performed on May 11, 
2004.  The examiner referenced reports of x-ray examinations 
showing right knee minimal degenerative changes.  Also noted 
was that x-ray examination of the right great toe was within 
normal limits.  

As mentioned, a hearing was held at the RO in December 2004 
before the undersigned VLJ of the Board.  In his testimony, 
the veteran stated that he had walked with an abnormal gait 
for more than 50 years as a result of the gunshot wound to 
his right thigh in service.  He related that there had been 
wasting of muscle mass of the right lower extremity over the 
years.  He also indicated that damage to the right peroneal 
nerve caused foot drop and that he had to wear an ankle brace 
because of that condition.  He said that peroneal nerve 
damage had compromised the right knee and ankle, as 
manifested by weakness and instability, requiring bracing of 
the knee and ankle.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letters dated in 
January 2002 and April 2004 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He also was advised that it was his responsibility to provide 
a properly executed release (e.g., a VA Form 21-4142) so that 
VA could request medical treatment records from private 
medical providers.  Further, the rating decision appealed and 
the statement of the case (SOC) and supplemental statements 
of the case (SSOC's), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified the 
claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
has not identified records from private medical providers 
that must be obtained.  The claimant was asked to advise VA 
if there was any other information or evidence he considered 
relevant to his claims so that VA could help him by getting 
that evidence.  He also was advised what evidence VA had 
requested and notified in the SOC and SSOC's what evidence 
had been received.  He also received additional VCAA notice 
during his December 2004 travel Board hearing.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice in January 2002 and April 2004 letters, 
which obviously were sent after the RO's initial November 
1999 decision denying service connection for disorders of the 
right knee, right ankle and right toe.  But that initial 
decision occurred prior to even the VCAA's existence (which 
did not happen until the following year, in November 2000).  
It therefore stands to reason that the RO did not have any 
obligation to provide VCAA notice when initially adjudicating 
these claims because this law had yet to even take effect.

Also bare in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC's in July 2004 and September 2004 (wherein the RO 
readjudicated the claims in light of the additional evidence 
received since the initial rating decision and SOC).  The 
VCAA notice also was provided prior to certifying the 
claimant's appeal to the Board.  And the claimant had ample 
opportunity before certification to identify and/or submit 
additional supporting evidence in response.  He even had an 
additional 60 days, after issuance of the September 2004 
SSOC, to submit additional evidence before the case was 
certified to the Board.  

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  And the 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the January 2002 VCAA 
notice letter that was provided to the claimant does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claims.  The January 2002 VCAA letter requested him to 
provide or identify any evidence to support his service 
connection claims.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  This includes 
situations when there has been aggravation of a veteran's 
nonservice-connected condition that is proximately due to or 
the result of a service-connected disability, but the veteran 
shall be compensated only for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).


Analysis

Here, there is no disputing the veteran has significant 
residual disability from the gunshot wound to his right 
posterior medial thigh in service.  But the currently 
assigned rating under 38 C.F.R. § 4.73, Diagnostic Code 5315, 
encompasses damage to muscles resulting from this injury.  
The existing rating also includes the old incomplete fracture 
of the right femur.  VA examiners have identified weakness, 
buckling and giving way of the right knee as residuals of the 
original gunshot wound.  Diagnostic Code 5315 recognizes that 
affected muscles of the right posterior medial thigh are 
involved in flexion of the knee.  The functional loss from 
knee symptoms described in the record is reflected in the 30 
percent rating assigned for severe damage to muscle group XV.  
In other words, the veteran is already being compensated for 
this combat disability.

Although service medical records show no knee injury at the 
time of the gunshot wound, a VA examiner during the years 
since has indicated that degenerative changes involving the 
right knee are attributable to the original injury.  Any 
traumatic arthritis of the right knee now present is also 
included in the rating assigned for muscle damage under 
Diagnostic Code 5315.  The currently assigned rating reflects 
all identified residual impairment from the gunshot wound to 
the right posterior medial thigh, including muscle, bone and 
joint involvement.  The veteran has not presented competent 
medical evidence of a disability of the right thigh or knee 
that is separate and distinct from that for which service 
connection already has been granted.  

The record shows the original injury to the right posterior 
medial thigh caused damage to a branch of the peroneal nerve.  
Consequently, the veteran has weakness involving certain 
motions of his right ankle and of all toes, including his 
right great toe.  He also has right foot drop.  Bare in mind, 
though, all these neurological manifestations involving his 
right ankle and right great toe are attributable to the 
damage to his peroneal nerve and, as such, already are 
encompassed in the grant of service connection for injury to 
the peroneal nerve under 38 C.F.R. § 4.124a, Diagnostic Code 
8523.  The veteran has not presented competent medical 
evidence of a neurologic impairment of the right lower leg, 
including the ankle and great toe, which is separate and 
distinct from that for which service connection has been 
granted.  

For these reasons, the claims for service connection for 
right knee, ankle, and great toe disorders must be denied 
because the preponderance of the evidence is unfavorable - 
meaning the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Service connection is denied for a right knee disorder, 
separate and distinct from a service-connected gunshot wound 
to the right thigh and a service-connected injury to the 
right peroneal nerve.  

Service connection is denied for a right ankle disorder, 
separate and distinct from a service-connected gunshot wound 
to the right thigh and a service-connected injury to the 
right peroneal nerve.  

Service connection is denied for a right toe disorder, 
separate and distinct from a service-connected gunshot wound 
to the right thigh and a service-connected injury to the 
right peroneal nerve.  


REMAND

The examiner who performed the VA examination on May 11, 
2004, remarked that there was no objective clinical or 
radiographic evidence of disability involving the right 
ankle.  At the same time, however, the examiner noted minimal 
degenerative changes (i.e., arthritis) of the right ankle.  
And the radiologist's report, interpreting the results of any 
x-ray examination of the right ankle, does not accompany the 
May 11, 2004 report of clinical findings.  Currently, the 
grant of service connection for right peroneal nerve damage 
encompasses impairment manifested as neurological residuals, 
in particular right foot drop and weakness of the ankle and 
toes supplied by the peroneal nerve.  The grant of service 
connection does not, though, presently include arthritis of 
the right ankle.  

On the current record, the Board cannot discern with 
certainty if the veteran actually has arthritis of the right 
ankle, and if so, whether any arthritis now present is linked 
to the service-connected injury to his right posterior medial 
thigh, and more especially, to the service-connected injury 
to his right peroneal nerve.  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
So a definitive medical nexus opinion is needed concerning 
this to decide this claim.  38 U.S.C.A. § 5103A(d) 
(West 2002).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
orthopedic examination to be performed by 
someone other than the clinician who 
prepared the May 11, 2004 examination 
report.  The purpose of the examination 
is to obtain a medical opinion responding 
to the following questions:

Does the veteran have arthritis in his 
right ankle?  This determination must be 
supported by x-ray findings.  If it is 
found that he has arthritis in his right 
ankle, then the examiner should respond 
to the following inquiry:  is it at least 
as likely as not the arthritis of the 
right ankle developed as a residual of 
either the veteran's service-connected 
right posteromedial thigh gunshot wound 
or as a result of his service-connected 
damage to the right peroneal nerve?  
Alternatively, is it at least as likely 
as not that arthritis of the right ankle 
underwent a chronic increase in severity 
(i.e., was aggravated) because of either 
the veteran's service-connected right 
posteromedial thigh gunshot wound or as a 
result of his service-connected damage to 
the right peroneal nerve?  

Please note the italicized legal standard 
of proof in formulating a response.  If 
the examiner agrees or disagrees with any 
opinion of record, he/she should discuss 
the reasons.

To facilitate the opinion, the claims 
folder and a copy of this REMAND 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
questions posed in this REMAND be 
answered so VA has sufficient information 
to adjudicate the pending claim.  

2.  Ensure the medical opinion responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim for 
service connection for arthritis in the 
right ankle in light of any additional 
evidence obtained.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


